                  
CASINO PAUMA
  421 Casino P
auma
 and
 UNITE
 HERE
 International U
n-ion
.  Cases 21
ŒCAŒ103026 and 21
ŒCAŒ114433
 March 
31, 2015
 DECISION AND ORDER
 BY MEMBERS 
HIROZAWA
, JOHNSON
,  AND 
MCFERRAN
 On June 25, 2014, Administrative Law Judge 
Jeffrey 
D. 
Wedekind issued the attached decision.  The R
e-spondent filed exceptions and a supporting brief.  The 
General Counsel filed an answering brief and the Char
g-ing Party filed a brief in opposition to the Re
spondent
™s 
exceptions.  The General Counsel also filed cross
-exceptions and a supporting brief.  
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the recor
d in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings,
1 findings
,2 and conclusions,
3 and to adopt the recommended Order as modified.
4 1 We find no merit in the General Counsel™s cross
-exception that the 
judge erred by failing to rule on its mot
ion to strike the declaration of 
Attorney Scott Wilson and attached exhibits, which the Respondent 
submitted with, and cited in, its posthearing brief.  The Respondent 
requested that the Board take judicial notice of these nonrecord doc
u-
ments to show that 
the Board should decline jurisdiction based on the 
Respondent™s owner™s history of severe poverty and dependence on the 

Respondent™s revenue to fund the owner™s governmental operations.  

We agree with the judge that it is unnecessary to rule on the motion 
to 
strike because, even assuming that judicial notice is appropriate as to 

some of the documents, taking notice of the facts alleged therein would 
not affect the result in this case.
 2 The Respondent has excepted to some of the judge™s credibility 
findings
.  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect. 
Standard Dry Wall Products
, 91 NLRB 544 (1950), enf
d. 188 F.2d 362 
(3d Cir. 1951). We have carefully examined the record and find no 
basis for reversing the findings.
 3 In finding that the Act applies to the Respondent™s casino oper
a-tion, the judge correctly relied on 
San Manuel Indian Bingo & Casino,
 341 
NLRB 1055 (2004), enfd. 475 F.3d 1306 (D.C. Cir. 2007).  He also 
relied on a trio of Board cases applying 
San Manuel
 to casino oper
a-tions on other tribal lands: 
Little River Band of Ottawa Indians Tribal 

Government
, 361 NLRB 
436
 (2014), 
Soaring Eagle Casin
o & Resort
, 361 NLRB 
769
 (2014), and 
Chickasaw Nation Casino, 
359 NLRB 
1472
 (2013).  The Supreme Court™s decision in 
NLRB v. Noel Canning,
 134 S.Ct. 2550 (2014), rendered each of those Board deci
sions invalid.  
However, a properly constituted Board has considered 
Little River 
Band
 and 
Soaring Eagle
 de novo and, in agreement with the rationale 
of the prior decisions, which were incorporated by reference, asserted 

jurisdiction over the respondents p
ursuant to 
San Manuel
.  See 
Little 
River Band of Ottawa Indians Tribal Government, 
supra,
 and
 Soaring 
Eagle Casino & Resort
, supra.
  However, 
Chickasaw Nation Casino 
is 
still pending before the Board on de novo review.  We therefore do not 

rely on the prio
r Board decision in that case in affirming the judge™s 
jurisdictional finding.  
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrativ
e law judge as 
modified below and orders that the Respondent, Casino 
Pauma, Pauma Valley, California, its officers, agents, 

successors, and assigns, shall take the action set forth in 
the Order as modified. 
 1.  
Add the following as paragraph 1(d). 
 ﬁ(d) I
n any like or related manner interfering with, r
e-straining
, or coercing employees in the 
exercise of the 
rights guaranteed them by Section 7 of the Act.ﬂ
 2.  Substitute the attached notice for that of the admi
n-istrative law judge.
 APPENDIX
  NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this notice.
  For the reasons stated by the judge, we find no merit in the R
e-spondent™s contention that 
San Manuel
 was wrongly decided, or that it 
has been implicitly overruled by the Supre
me Court in 
Michigan v. Bay 
Mills Indian Community
, 134 S.Ct. 2024 (2014).    
 In adopting the judge™s finding that the Respondent violated Sec. 
8(a)(1) by maintaining a rule prohibiting union buttons, we do not rely 
on 
Target Corp
., 
359 NLRB 
953
 (2013).
 The General Counsel cross
-excepts to the judge™s failure to address 
the complaint allegation that the Respondent violated Sec. 8(a)(3) by its 
April 18, 2013 email to employee Victor Huerta, who was seen wearing 
the union button, warning that he could be sus
pended if he ever did so 
again.  In his conclusions of law, the judge found that the email viola
t-ed Sec. 8(a)(1) inasmuch as the Respondent was enforcing an unlawful 
rule prohibiting the wearing of buttons by threatening to suspend or 
terminate employees w
ho wore a union button.  Further, the judge™s 
remedy and Order require the Respondent to rescind the email, remove 
any reference to it from its files, and notify Huerta that it will not be 
used against him.  We agree with the judge that it is unnecessary t
o 
pass on whether the Respondent™s email also violated Sec. 8(a)(3), 
because finding that additional violation would not materially affect the 
remedy.  See generally 
Sunshine Piping, Inc
., 350 NLRB 1186, 1186 
fn. 2 (2007) (affirming the judge™s finding tha
t the employer violated 
Sec. 8(a)(1) by verbally counseling or warning an employee for wea
r-ing union insignia); 
Lancaster Fairfield Community Hospital
, 311 
NLRB 401, 403 (1993) (employer violated Sec. 8(a)(1) by issuing a 
conference report to an employee f
or complaining about various e
m-ployment conditions as the report would inhibit the employee™s protec
t-ed right to criticize management).  
 4 We shall modify the judge™s recommended Order by adding the 
customary provision that the Respondent cease and desist
 from viola
t-ing the Act in any like or related manner. We shall also substitute a new 
notice to conform to the Order as modified and in accordance with 
Durham School Services
, 360 NLRB 
694
 (2014).
 362 NLRB No. 52
                                                                                                                                                          422          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 FEDERAL LAW GIVES 
YOU THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 maintain or e
nforce a rule that prohibits 
you from wearing any union buttons or insignia.
 WE WILL NOT
 threaten to discipline you, either orally 
or in writing, for wearing any union buttons or insignia.
 WE WILL NOT
 watch or monitor you to see if you are 
wearing any unio
n buttons or insignia.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 

listed above.
 WE WILL 
rescind our handbook rule banning emplo
y-ees from wearing any union buttons or insignia.
 WE WILL 
fur
nish you with an insert for your current 
employee handbook that (1) advises that the unlawful 
rule has been rescinded, or (2) provides a lawfully
-worded rule on adhesive backing that will cover the u
n-lawful rule; or publish and distribute to you a revised 
employee handbook that (1) does not contain the unla
w-ful rule, or (2) provides a lawfully
-worded rule.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to
 the April 
18, 2013 email we sent to employee Victor Hu
erta about 
violating the rule
, and 
WE WILL
, within 3 days thereafter, 
notify 
him
 in writing that this has been done and that the 
email
 will not be used against 
him 
in any way.
  CASINO 
PAUMA
   The Board™s decision can be found at 
www.nlrb.gov/case/21
-CA-103026
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.    Robert MacKay, Esq.,
 for 
the General Counsel.
 Scott A. Wilson, Esq.,
 for the Respondent Casino.
 Kristin L. Martin, Esq. (Davis, Cowell & Bowe, LLP),
 for the 
Charging Party Union.
1 DECISION
 JEFFREY 
D. WEDEKIND
, Administrative Law Judge
.  In April 
2013, various unrepresented employe
es of Casino Pauma
Šincluding two food servers and a kitchen worker, housekeeper, 
slot machine technician, and lead engineer
Šbegan wearing a 
small white UNITE HERE button on their uniforms in support 
of the Union™s organizing campaign (shown below). 
   The
 Casino responded by distributing a memo to all employees 
reminding them that the personnel handbook prohibited wea
r-ing ﬁany badges, emblems, buttons or pins on their uniformsﬂ 
other than their ID badge, and that they could be disciplined for 
doing so.  Th
e Casino also verbally threatened to suspend or 
terminate the employees who wore the union button if they did 
not remove it, and actually sent an email to one employee who 
was seen wearing the button (lead engineer Victor Huerta) 
warning that he could be s
uspended if he ever did so again.  
Finally, the Casino instructed its managers, supervisors, and 
other agents to ﬁvisually inspectﬂ employees to ensure that they 
did not wear any pins or stickers on their uniforms or ID badges 
in the future.  UNITE HERE ti
mely filed unfair labor practice 
charges against the Casino, and the General Counsel subs
e-quently issued the instant complaint.  The complaint alleges 
that all of the Casino™s foregoing actions violated 
Section 
8(a)(1) of the National Labor Relations Act (
the 
NLRA), which 
prohibits employers from interfering with, restraining, or coer
c-ing employees in the exercise of their right to form, join, or 
assist labor organizations.
2 The Casino denies that it violated the NLRA as alleged.  It 
contends that the statu
te does not even apply to the facility, as it 
is undisputedly 
owned and operated by the Pauma Band of 

Mission Indians and is located on 
the tribal 
reservation
.3  Alte
r-1 Cheryl Williams, Esq. (Williams & Cochrane, LLP), made a 
lim-ited appearance on behalf of the Pauma Band of Mission Indians solely 
to object to the subpoenas served on the tribe.
 2 The charges were filed on April 16 and September 30, 2013, and 
the consolidated complaint issued on November 22, 2013.  The co
m-plaint
 was subsequently amended at the outset of the hearing in certain 
minor respects (Tr. 15
Œ16), and again on the third day of hearing 
to 
specifically allege that the 
Casino™s handbook
 rule
 is unlawfully ove
r-broad on its face to the extent it prohibits union 
buttons
 (Tr. 324
Œ325). 
 3 The tribe is also sometimes referred to in the record as the Pauma 
Band of Luiseno Mission Indians, or the Pauma Band of Luiseno Ind
i-                                                                                   
CASINO PAUMA
  423 natively, it contends that, even if the statute does apply, there 
was no violation under 
Board and circuit court precedent as the 

Casino™s policy disallowing union buttons is nondiscriminatory 
and necessary to protect its public image. 
 Following several pretrial conferences, a hearing on the 
foregoing issues was held on February 10
Œ12 in Teme
cula, 
California.  The parties thereafter filed posthearing briefs on 

April 25.  Having fully considered the briefs and the entire 
record, for the reasons set forth below, I find that the Board has 

jurisdiction over the dispute and that the Casino violated
 the 
Act as alleged.
4 I.  JURISDICTION
 The Board has repeatedly asserted jurisdiction over casinos 
notwithstanding that they are owned and operated by tribal 

governments and located on reservation lands.  See 
San Manuel 
Indian Bingo & Casino
, 341 NLRB 1055
 (2004), 
reaffd. 345 
NLRB 1047 (2005), enfd. 
475 F.3d 1306 (D.C.
 Cir. 2007)
; Little River Band of Ottawa Indians Tribal Government
, 359 
NLRB No. 84 (2013), pet
ition
 for rev
. filed No. 13
Œ1464 (6th 
Cir. April 15, 2013); 
Soaring Eagle Casino 
& Resort
, 359 
NLRB 740 (2013)
, pet
ition
 for rev
iew
 filed No. 13
Œ1569 (6th 
Cir. May 3, 2013); and 
Chickasaw Nation Casino
, 359 NLRB 
1472
 (2013), p
etition
 for rev
iew
 filed No. 13
Œ9578 (10th
 Cir. 
July 23,
 2013)
.5   There is no basis in the record to distinguish these prior c
as-es.  The Casino is likewise a commercial gaming and ente
r-
tainment enterprise, with gross revenue of over 
$50 million in 
2013,
6 and the vast majority of its employees and customers are 
not members of the Pauma Band or any other Native American 
tribe.  Ind
eed, of the Casino™s 450
Œ500 employees, only 5 are 
members of the Pauma Band.  And the Casino draws over 10 
times more customers every day on average (2900) than the 

Tribe™s total membership (236).  
 ans.  However, all parties agreed to refer to the tribe as the 
Pauma Band 
of Mission Indians
 (Jt.
 Exh. 1; Tr. 259).
 4 Specific citations to the transcript, exhibits, and briefs are included 
where appropriate to aid review, and are not necessarily exclusive or 
exhaustive.  In making credibility findings, all relevant and appropriate 
factors have been c
onsidered, including the demeanor and interests of 
the witnesses; whether their testimony is corroborated or consistent 

with the documentary evidence and/or the established or admitted facts; 
inherent probabilities; and reasonable inferences which may be d
rawn 
from the record as a whole.  See, e.g., 
Daikichi Corp
., 335 NLRB 622, 
633 (2001), enfd. 56 Fed. Appx. 516 (D.C. Cir. 2003); and 
New Breed 
Leasing Corp. v. NLRB, 
111 F.3d 1460, 1465 (9th Cir.), cert. denied 
522 U.S. 948 (1997).
  Where appropriate, language and translation 
difficulties have also been taken into account, as well as the effects of 

age and time on memory, particularly of details such as dates that 
would have no importance to the witnesses themselves.  
 5 See also 
NLRB v. Chapa De Indian Health Program, Inc
., 316 F.3d 
995, 1002 (9th 
Cir. 2003) (affirming district court order enforcing 
Board subpoena against respondent tribal organization, as jurisdiction 
was not plainly lacking)
.   6 The Casino declined to stipulate t
o the exact amount of its annual 
revenues.  However, there is no dispute, and the record establishes, that 
the 
Casino™s gross revenues and interstate transactions satisfy the 
Board™s commerce standards for asserting jurisdiction.  See GC Exh. 
1(m)
; Tr. 22
Œ28.  
 Further, there is no evidence that applying the NLRA wou
ld 
abrogate any treaty rights.  In fact, there is no treaty whatsoever 
between the U.S. Government and the Pauma Band (Jt. Exh. 1; 
Tr. 33
Œ35).  Moreover, the Casino repeatedly assured its e
m-
ployees, in writing, both before and during the relevant events 
here, that they were ﬁprotectedﬂ by 
Federal law and the NLRA.  
The Casino even gave employees the address and telephone 
number of the Board™s 
Regional 
Office in San Diego to learn 
about their ﬁrightsﬂ (CP Exhs. 6
Œ9).
7    Nevertheless, the Casino now argues t
hat the Board should 
decline jurisdiction, citing the Pauma Band™s history of severe 

poverty and total dependence on the Casino™s revenue to fund 
the tribe™s governmental operations.
   As factual support for this 
history, the Casino™s posthearing brief references and attaches 

various nonrecord documents (34 in all), including 
Federal and 
State 
Government reports, newspaper articles, an American 
Gaming Association report, the Pauma Band
™s own website and 

correspondence, and a Wikipedia page.  The Casino asserts that 
these documents are publicly available on the internet and that 
the facts therein are appropriate for judicial notice under FRE 
201 (Judicial Notice of Adjudicative Facts).
8   Such judicial notice might well be appropriate with respect 
to the truth of statements contained in the cited 
Federal and 
State 
Government reports, to the extent they are not subject to 
reasonable dispute as required by FRE 201 and fall within the 

hearsa
y exception for public records under FRE 803(8) or are 
corroborated.  See, e.g., 
San Manuel
, 341 NLRB at 1055 fn. 3 
(taking administrative notice, based in part on reliable gover
n-ment sources, that the casino there was located on the reserv
a-tion).  However
, as indicated by the General Counsel and the 
Union, judicial notice is clearly not appropriate with respect to 
the uncorroborated hearsay statements contained in the cited 
newspaper articles, American Gaming Association report, and 
Wikipedia page, absent 
a showing or basis to conclude that the 

statements properly fall within an exception to the hearsay rule 
and/or are free from reasonable dispute, i.e.
, that the stated facts 
are generally known or their accuracy can be accurately and 
readily determined fro
m sources whose accuracy cannot re
a-sonably be questioned.  See 
Von Saher v. Norton Simon Mus
e-um of Art at Pasadena
, 578 F.3d 1016, 1022 (9th Cir. 2009), 
cert. denied 131 S.Ct. 3055 (2011); and 
McCrary v. Elations 
Co., mem. 
2014 WL 1779243 at *1 fn. 3 (C.D.
 Cal. Jan. 13, 
7 There is no contention that the Casino is equitably estopped, by its 
prior assurances to employees, from now challenging the Board™s exe
r-cise of statutory or discretionary jurisdiction to address and remedy the 
alleged unfair labor practices.  Howe
ver, pursuant to FRE 801(d)(2), 
the Casino™s prior statements admitting jurisdiction, which were offered 
by the Union and received into evidence without objection (Tr. 255), 
may properly be considered in evaluating the Casino™s contrary arg
u-
ments here.  Se
e 2 McCormick on Evidence Sec. 256 (7th ed., database 
updated March 2013), and cases cited there, including 
Russell v. UPS, 
Inc
., 666 F.2d 1188, 1190 (8th Cir. 1981) (prior statements or admi
s-sions of a party may properly be received and considered under F
RE 
801(d)(2) even if in the form of an opinion or a conclusion of law). 
 8 The Casino does not contend that the facts in the attached doc
u-
ments may properly be noticed as legislative or ﬁbackgroundﬂ facts, 
which are not subject to the requirements of FRE 2
01.  See Advisory 
Committee™s Note to FRE 201(a), and Graham, 21B Fed. Prac. & Proc. 
Evid. Sec. 5103.2 (2d ed. database updated April 2014).
                                                                                                                                                          424          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 2014).  See also 
Rivas v. Fischer, 
687 F.3d 514, 520 fn. 4 (2d 
Cir. 2012); and 
American Prairie Construction Co. v. Hoich
, 
560 F.3d 780, 797 (8th Cir. 2009), and cases cited there.  
 Given the Pauma Band™s ownership and operation of the C
a-sino, judicial notice is also inappropriate with respect to re
a-sonably disputable statements from the tribe™s website and 

correspondence
 supporting the Casino™s position.  Cf. 
Passa v. 
City of Columbus
, 123 Fed. Appx. 694, 698 (6th Cir. 2005) 
(judge improper
ly took notice of city attorney™s website to e
s-tablish the truth of an adjudicative fact supporting the city™s 
position given that the city attorney was a part of the city).
9   In any event, it is ultimately unnecessary to decide whether it 
is appropriate 
to take FRE 201 judicial notice of any or all of 

the 34 documents for the truth of one or more of the statements 
therein.  Even if such notice were taken over the objections of 
the General Counsel and the Union
 as requested by the Casino, 
the prior Board d
ecisions would still be factually indistinguis
h-able
.  See
 San Manuel
, supra 
(tribe had no resources for many 
years prior to the casino)
; and 
Soaring Eagle
 (casino revenues 
constituted 
90 percent 
of tribal income
), above.  See also 
Chickasaw Nation
, 359 NLRB 
1472
 fn. 4
; and 
Little River 
Band
, 359 NLRB 
641
 fn. 5
 (tribe™s reliance on casino revenues 
to fund its governmental operations and programs does not 

make the casino™s operations governmental as well).
10   The Casino also argues that the Board™s pr
ior decisions are 
simply wrong, citing the Supreme Court™s recent opinion in 
Michigan v. Bay Mills Indian Community
, 134 S.Ct. 2024 (May 
27, 2014).
11  However, as the Casino acknowledges, the Court 
in 
Bay Mills
 reaffirmed its earlier precedents (which the 
dis-senting Justices would have overruled) addressing tribal sove
r-eign immunity from lawsuits by 
States.  The Board was well 
aware of those precedents and distinguished them.  See, e.g.,
 San Manuel
, 341 NLRB at 1063 fn. 22 (distinguishing the 
Court™s prior 
opinion in 
Oklahoma Tax Commission v. Citizen 
Band Potawatomi Indian Tribe of Oklahoma
, 498 U.S. 505 
(1991), one of the principal precedents the Court cited and fo
l-lowed
 in 
Bay Mills
).12   9 As noted by the General Counsel and the Union, judicial notice of 
such documents is also inappropriate here, at l
east to the extent they 
address how the Casino™s revenues are distributed, given Attorney 
Wilson™s statements at the hearing, during discussions about unresolved 
subpoena compliance issues, that the Casino would not be putting on 
any such evidence because 
it is irrelevant.  See Tr. 21
Œ29, 36, 256
Œ258.  
However, I would reach the same conclusion regardless.
 10 It is therefore likewise unnecessary to rule on the General Cou
n-
sel™s and the Union™s motions to strike Attorney Wilson™s declaration 

and attached exh
ibits, which the Casino submitted with and cited in its 
posthearing brief in support of its request for judicial notice.  
 11 The General Counsel™s motion to strike the Casino™s June 2 notice 
of the Court™s 
Bay Mills
 opinion is denied.  The Casino™s notice
 is 
somewhat lengthy (5 pp.), and thus fails to comport with the 350
-word 
limitation announced in 
Reliant Energy
, 339 NLRB 66 (2003), gover
n-
ing such postbriefing notices filed with the Board on exceptions to an 
ALJ™s decision.  However, it consists mostly 
of excerpts from the 
Court™s majority and concurring opinions.  While it also contains brief 
explanations why the excerpts are significant, the explanations were 
helpful in understanding and addressing the Casino™s position.   
 12 As indicated by the following excerpt, the Board majority in 
San 
Manuel
 also found some support in 
the 
court™s opinion
: Accordingly, consistent with 
San Manuel
, et al., I find that 
the NL
RA applies and that the Board has jurisdiction over the 
dispute.  See generally 
Pathmark Stores, Inc
., 342 NLRB 378 
fn. 1 (2004).  
 II.  THE 
ALLEGED UNFAIR LABOR
 PRACTICES
 It is well established that employees have a right under the 
NLRA to wear union insignia, particularly during an organizing 
campaign, and that a rule prohibiting them from doing so is 
unlawful unless the employer can show special circumstances 
justifying t
he restriction.  
Republic Aviation Corp
., 324 U.S. 
793 (1945); 
Pay ‚
n Save Corp. v. NLRB
, 641 F.2d 697, 700 (9th 
Cir. 1981); and 
Pioneer Hotel, Inc. v. NLRB
, 182 F.3d 939 
(D.C. Cir. 1999).  See also 
NLRB v. Starbucks Corp.
, 679 F.3d 
70, 77 (2d Cir. 2012); 
Meijer, Inc. v. NLRB
, 130 F.3d 1209, 
1214 (6th Cir. 1997); and 
NLRB v. Malta Construction Co
., 806 

F.2d 1009, 1022 (11th Cir. 1986).  The Board has found such 
special circumstances in various situations, including where the 
button would unreasonably interf
ere with the public image the 
employer had established through appearance rules as part of its 
business plan.  See 
W San Diego
, 348 NLRB 372, 377 (2006) 
(hotel™s ban on any adornments other than minimal jewelry, 
pursuant to its business plan to create a di
stinct, trendy, and 
chic ﬁwonderlandﬂ atmosphere, was lawful to the extent it a
p-plied to servers who wore professionally designed all
-black 
uniforms and a small ﬁWﬂ pin while in public areas).
13     As indicated above, the Casino™s handbook appearance rule
 here broadly prohibits employees from wearing ﬁany badges, 

emblems, buttons or pins on their uniformsﬂ other than their ID 
badge.  Thus, it plainly encompasses union buttons and is pr
e-sumptively unlawful.  Further, although many employees wear 
uniforms, u
nlike in 
W San Diego
 the Casino does not contend 
that the rule is intended to prevent any variation in employee 

appearance or create a distinct or unique look in general.  I
n-deed, the uniforms themselves vary; some employees are given 

white shirts, some ar
e given brown shirts, and some are given 
purple and gray striped shirts.  In addition, employees are e
x-pressly permitted by the rule to wear other ﬁcasual business 
attireﬂ
Šwhich ﬁincludes, but is not limited to: slacks, khakis, 
sport shirts, skirts and dre
sses, turtlenecks, and sweatersﬂ
Šand 
they frequently wear their own pants, socks, and shoes.  E
m-ployees are likewise permitted by policy or practice to sport 
other items, including decorative badge clips and frames of any 
Oklahoma Tax Commission 
[ ], upon which our dissenting colleagues 
relies, is distinguishable. At issue in that case is amenability of a tribe 
to suit by a 
State
 government to collect a tax on commercial transa
c-tions on a reservation; whereas, in the instant case, the 
Federal
 Go
v-ernm
ent's regulatory power is at issue. Moreover, the Court found that 
the State could hold the tribe liable for taxes on sales by Indians to 

non
-Indians 
because such liability imposed only a minimal burden on 
the tribe. [485 U.S.] at 512
Œ515. 13 As discussed 
in the above
-cited cases, the Board has also found 
special circumstances in other situations not relevant here, such as 
where the employer showed that the size or placement of the buttons 
could be unsafe or cause damage, or the wording or message on the 
bu
ttons could exacerbate employee dissension.
                                                                                                                                                                                 
CASINO PAUMA
  425 color (including hot pink) or desi
gn (including zebra or leopard 
stripes).
14   Nevertheless, the Casino argues that its rule is justified b
e-cause union or other ﬁemblematicﬂ buttons containing a polit
i-cal or religious message might offend its customers.  The Cas
i-no asserts that, while it h
as permitted other, decorative items, it 
has consistently required employees to remove any such ﬁe
m-blematicﬂ buttons or pins, including those supporting U.S. 
Troops or celebrating U.S. holidays such as Independence Day 

(July 4th) and Christmas.
15   However
, there are two significant problems with this arg
u-ment.  First, it is contrary to the evidence, which indicates that 

the Casino has allowed employees to wear a variety of holiday 
pins on the casino floor over the last several years.
16  Moreover, 
the rule 
applies to all employees, even though some do not 
work on the casino floor or around customers.
17   Second, even assuming the argument was supported by the 
facts, it is contrary to law.  The Board has repeatedly held that
 employer bans on all buttons or em
blems, including union bu
t-tons, are not justified merely because employees have contact 
with customers.  See, e.g., 
Target Corp.,
 359 NLRB 
953, 981
 (2013)
; P.S.K. Supermarkets, Inc
., 349 NLRB 34
, 35
 (2007); 
Ark Las Vegas Restaurant
, 335 NLRB 1284, 1288 (20
01); 
Mauka, Inc
., 327 NLRB 803, 809
Œ810 (1999); and 
Nordstrom, 
Inc
., 264 NLRB 698, 701
Œ702 (1982).  See also 
Pay ‚
n Save
, above
 (rejecting employer™s similar argument that its button 
ban was meant to avoid the appearance of an endorsement of a 
controversial position that might offend customers)
.   
Further, 
there is nothing remarkable about the union button here that 
might arguably
 justify the Casino banning it from public areas.  
As indicated above, the button is relatively small and does not 
contain any vulgar or offensive language or images.
18   14  R. Exh. 2; GC Exhs. 4, 7, 11; Tr. 60, 72, 82
Œ85, 99, 102
Œ103, 
113
Œ114, 119
Œ121, 155, 164
Œ165, 171, 174
Œ177, 180, 200
Œ201, 235
Œ240, 308
Œ309, 338
Œ341, 356.  
 15 See Tr. 301, 314
Œ315, 302, 334. 
 16 See in additi
on to the record citations in fn. 14 above, Tr
. 92
Œ93, 
and 200
Œ227.  
I discredit the testimony of the Casino™s general manager 
and HR director that they simply did not notice such items being worn 
by employees around customers.  The general manager admitte
d that he 
is on the casino floor for 16 hours every Friday and Saturday night, is 
ﬁvery awareﬂ of employees, and is ﬁvery hands onﬂ (Tr. 313).  The HR 
director likewise admitted that she walks through the casino at least 
twice a day and sees a lot of emplo
yees (Tr. 354).  See also Tr. 335 
(everyone in supervision is supposed to enforce the rule); and GC Exh. 
5 (acknowledging that standards and policies had been ﬁrelaxedﬂ prior 
to April 2013).   
 17 See Tr. 307 (rule applies regardless of where employee work
s); 
and Tr. 179, 181
Œ196 (rule was enforced against pantry attendant who 
wore union button even though she works in the kitchen all day and 
does not go on the casino floor).  The record indicates that employees 
might occasionally be seen walking to or from
 their cars by customers 
who sometimes park in the designated employee parking area on the far 
side of the casino, near the rear employee entrance (R. Exh. 1; Tr. 281
Œ284, 294).  However, there is no evidence that the Casino bars emplo
y-ees from having stic
kers or emblems on their cars.  Nor is there any 
evidence that customers have complained about seeing employees 
wearing emblematic buttons in the parking lot.  
 18  Compare 
Leiser Construction, LLC
, 349 NLRB 413 (2007), and 
cases cited therein.  The Union 
presented evidence that similar inoffe
n-
Accordingly, consistent with the above
-cited precedent, I 
find that the Casino violat
ed Section 8(a)(1) of the Act as a
l-leged.
19  CONCLUSIONS OF 
LAW 1. 
 Casino Pauma is an employer within the meaning of Se
c-tion 2(2), (6), and (7) of the Act.
 2.  By maintaining a handbook rule prohibiting employees 
from wearing any union buttons, and enforc
ing that rule by 
threatening to suspend or terminate employees who wore a 
union button and instructing its managers, supervisors, and 

agents to surveil employees to see if they were wearing a union 
button, Casino Pauma has interfered with, restrained, and 
co-erced employees in the exercise of their rights, in violation of 
Section 8(a)(1) of the Act.
 REMEDY
 The appropriate remedy for the violations found is an order 
requiring the Casino to cease and desist and to take certain 
affirmative action.  Specifically
, the Casino will be required to 
rescind the subject handbook rule and advise the employees 
that this has been done in the manner set forth in 
Target Corp
., 
above.  The Casino will also be required to rescind the April 
18, 2013 email it sent to Huerta abou
t violating the rule, and to 
notify him in writing that this has been done and that it will not 
be used against him in any way.  In addition, the Casino will be 

required to post a notice to employees, in both English and 

Spanish, assuring them it will not 
violate their rights in this or 
any like or related manner in the future.  Finally, as the Casino 
communicates with employees by email, it shall also be r
e-quired to distribute the notice to employees in that manner, as 
well as by any other electronic means
 it customarily uses to 
communicate with employees.
20 Accordingly, based on the foregoing findings of fact and 
conclusions of law, and on the entire record, I issue the follo
w-
ing recommended
21 ORDER
 The Respondent, Casino Pauma, Pauma Valley, California, 
its officers, agents, successors, and assigns, shall
 sive union buttons are commonly worn by represented employees who 
work in public areas at other casinos in California and Nevada (Tr. 
368
Œ412; CP Exhs. 1
Œ5, 19
Œ21).  I credit this evidence, but would 
reach the same co
nclusion without it based on the Board and court 
decisions cited above
. 19 It is either stipulated or undisputed that the Casino took the alleged 
actions previously described above.  See Jt. Exh. 1; GC Exhs. 3, 5, 10, 
13; CP Exh. 7; Tr. 42, 67
Œ68, 91
Œ92, 1
03, 116
Œ118, 162
Œ164, 188
Œ195, 
234, 247
Œ248, 303
Œ304.  Although the complaint alleges that the Cas
i-no™s April 18, 2013 email to Huerta also violated Sec
. 8(a)(3) of the 
Act, it is unnecessary to address this additional allegation as it would 
not materially
 affect the remedy. See 
Fairfax Hospital
, 310 NLRB 299 
fn. 4 (1993).   
 20  
The Union™s additional request for litigation costs is denied.  See 
Waterbury Hotel Mg
mt., 333 NLRB 482 fn. 4 (2001).
 21  If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deeme
d waived for 
all purposes.
                                                                                                                                                          426          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 1.  Cease and desist from
 (a)  Maintaining or enforcing a rule that prohibits employees 
from wearing any union buttons or insignia.
 (b)  Threatening to discipline employees, either orally or in 
writing, f
or wearing any union buttons or insignia.
 (c)  Surveilling employees to see if they are wearing any u
n-ion buttons or insignia. 
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a)  Rescind its handbook rule bannin
g employees from 
wearing any union buttons or insignia.
 (b)  
Furnish all current employees with inserts for their cu
r-rent employee handbooks that (1) advise that the unlawful rule 
has
 been rescinded, or (2) provide 
a lawfully
 worded rule on 
adhesive backin
g that will cover the unlawful rule; or publish 
and distribute to all current employees revised employee han
d-books that (1) do not contain the unlawful rule, or (2) provide 
a 
lawfully
 worded rule.
 (c)  Within 14 days of the Board™s order, rescind and remov
e 
any reference from its files to the April 18, 2013 email it sent to 
employee Victor Huerta about violating the rule, and, within 3 
days thereafter, notify Huerta in writing that this has been done 

and that the email will not be used against him in any wa
y. (d)  Within 14 days after service by the Region, post at its 
facility in Pauma Valley, California
, copies of the attached 
notice marked 
ﬁAppendixﬂ
 in both English and Spanish.
22  Copies of the notice, on forms provided by the Regional Dire
c-tor for Regio
n 21, after being signed by the Respondent™s a
u-thorized representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous places i
n-cluding all places where notices to employees are customarily 
posted.  In addition to p
hysical posting of paper notices, the 
notices shall be distributed by email, as well as by other ele
c-tronic means if the Respondent customarily communicates with 
its employees by such means.  Reasonable steps shall be taken 

by the Respondent to ensure that
 the notices are not altered, 
defaced, or covered by any other material.  In the event that, 

during the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in these 

proceedings, the Respondent shall duplic
ate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 

since April 1, 2013.
 (e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifi
cation of a responsible official 
on a form provided by the Region attesting to the steps that the 

Respondent has taken to comply.
 22 If this Order is enforced by a judgment of a 
United States 
court of 
appeals, the
 words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United State
s Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                             